Exhibit 10.5

CITIC CAPITAL ACQUISITION CORP.

9/F, East Tower, Genesis Beijing

No. 8 Xinyuan South Road, Chaoyang District

Beijing 100027

People’s Republic of China

February 10, 2020

CITIC Capital Acquisition LLC

9/F, East Tower, Genesis Beijing

No. 8 Xinyuan South Road, Chaoyang District

Beijing 100027

People’s Republic of China

Re: Administrative Services Agreement

Ladies and Gentlemen:

This letter agreement (this “Agreement”) by and between CITIC Capital
Acquisition Corp. (the “Company”) and CITIC Capital Acquisition LLC (the
“Sponsor”), dated as of the date hereof, will confirm our agreement that,
commencing on the date the securities of the Company are first listed on the New
York Stock Exchange (the “Listing Date”), pursuant to a Registration Statement
on Form S-1 and prospectus filed with the U.S. Securities and Exchange
Commission (the “Registration Statement”) and continuing until the earlier of
the consummation by the Company of an initial business combination or the
Company’s liquidation (in each case as described in the Registration Statement)
(such earlier date hereinafter referred to as the “Termination Date”):

1.        The Sponsor shall make available, or cause to be made available, to
the Company, at 9/F, East Tower, Genesis Beijing, No. 8 Xinyuan South Road,
Chaoyang District, Beijing 100027, People’s Republic of China (or any successor
location), office space and secretarial and administrative services as may be
reasonably required by the Company. In exchange therefor, the Company shall pay
the Sponsor $10,000 per month on the Listing Date and continuing monthly
thereafter until the Termination Date; and

2.        The Sponsor hereby irrevocably waives any and all right, title,
interest, causes of action and claims of any kind as a result of, or arising out
of, this Agreement (each, a “Claim”) in or to, and any and all right to seek
payment of any amounts due to it out of, the trust account established for the
benefit of the public shareholders of the Company and into which substantially
all of the proceeds of the Company’s initial public offering will be deposited
(the “Trust Account”), and hereby irrevocably waives any Claim it may have in
the future as a result of, or arising out of, this Agreement, which Claim would
reduce, encumber or otherwise adversely affect the Trust Account or any monies
or other assets in the Trust Account, and further agrees not to seek recourse,
reimbursement, payment or satisfaction of any Claim against the Trust Account or
any monies or other assets in the Trust Account for any reason whatsoever.

This Agreement constitutes the entire agreement and understanding of the parties
hereto in respect of its subject matter and supersedes all prior understandings,
agreements, or representations by or among the parties hereto, written or oral,
to the extent they relate in any way to the subject matter hereof or the
transactions contemplated hereby.

This Agreement may not be amended, modified or waived as to any particular
provision, except by a written instrument executed by the parties hereto.

No party hereto may assign either this Agreement or any of its rights,
interests, or obligations hereunder without the prior written approval of the
other party. Any purported assignment in violation of this paragraph shall be
void and ineffectual and shall not operate to transfer or assign any interest or
title to the purported assignee.

This Agreement shall be governed by and construed in accordance with the laws of
the State of New York for agreements made and to be wholly performed within such
state, without regards to the conflicts of laws principles thereof.

[Signature Page Follows]



--------------------------------------------------------------------------------

Very truly yours,

CITIC CAPITAL ACQUISITION CORP.

By:  

/s/ Fanglu Wang

  Name: Fanglu Wang   Title: Chief Executive Officer

 

AGREED AND ACCEPTED BY:

CITIC CAPITAL ACQUISITION LLC

By: CITIC Capital MB Investment Limited, its manager

By:  

/s/ Eric Chan

  Name: Eric Chan   Title: Director

[Signature Page to Administrative Services Agreement]